Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Akaishi et al. (US 2020/0047634 and Akaishi hereinafter) in view of Zansky et al. (US 7952488 and Zansky hereinafter) further in view of Tim et al (WO 2020/108959 and Tim hereinafter).
Regarding claim 1, Akaishi discloses a power supply control system [fig. 1] configured to control a redundant power supply system [1] that includes a first power supply system [first power supply system, fig. 1] and a second power supply system [second power supply system, fig. 1] connected in parallel to a power supply unit [30, 11 and 21, fig. 1], the first power supply system including a first power supply [12] and a first system [13] to which power is supplied from the first power supply, the second power supply system including a second power supply [22] and a second system [23] to which power is supplied from the second power supply, the power supply control system comprising: a wiring [wiring connected to 51] configured to supply a dark current [para. 37] flowing from the first power supply to the second system [23]; a first relay [51] of a normally-on type provided on the wiring; and a second relay [52] of a normally-off type provided between the second power supply and the second switch. Akaishi does not explicitly disclose a first switch that is a MOSFET provided between the power supply unit and the first power supply; a second switch that is a MOSFET provided between the power supply unit and the second power supply and a first relay of a normally-on type and a second relay of a normally-off type.
However, Zansky discloses [see fig. 2] a first switch [220] that is a MOSFET provided between a power supply unit [210] and a first power supply [240] and a second switch [230] that is a MOSFET provided between the power supply unit [210] and the second power supply [250]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Akaishi by incorporating a first switch and a second switch in order to utilize in redundant power supply systems at the outputs of parallel connected power supplies to prevent a power supply with a low output voltage from drawing current from a power supply with a higher output voltage or vice versa [col. 2, ln. 11-32]. Akaishi in view Zansky wherein a first relay of a normally-on type and a second relay of a normally-off type.
However, Tim discloses wherein a "normally-off" and / or a "normally-on" relay [clm. 10]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Akaishi/Zansky by incorporating  “normally-off" and / or a "normally-on" relay in order to utilize switching state on its own initiative and without external influence
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842